—Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered November 17, 1993, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly declined to suppress the defendant’s response to the arresting officer’s inquiry concerning the location of a gun. The officer’s inquiry was justifiable for safety reasons and did not violate the defendant’s constitutional right against self-incrimination (see, New York v Quarles, 467 US 649, 658-669; see also, People v Perez, 167 AD2d 308, 309; People v Hawthorne, 160 AD2d 727, 728; cf., People v Johnson, 59 NY2d 1014, 1016; People v Huffman, 41 NY2d 29, 33-35).
We find that the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Pizzuto, Altman and Hart, JJ., concur.